        Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 1 of 34




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

ESSENTIAL INGREDIENTS, INC.         )
                                    )
     Plaintiff,                     )
                                    )
                     v.             )
                                    )    CASE NO.:
                                    )    _____________________
RPP PRODUCTS, INC.                  )
                                    )
     Defendant.                     )
__________________________________________________________________

                     VERIFIED SUIT ON ACCOUNT
__________________________________________________________________

      Pursuant to O.C.G.A. § 9-10-112, Plaintiff Essential Ingredients, Inc.

(“Essential Ingredients”) hereby files this Suit on Account against Defendant RPP

Products, Inc. (“RPP Products”), and shows the Court the following:

                  PARTIES, JURISDICTION, AND VENUE

                                        1.

      Essential Ingredients is a Georgia corporation, with its principal place of

business in Lawrenceville, Georgia.

                                        2.

      RPP Products is a California corporation, with its principal place of business

in Bloomington, California. RPP Products may be served through its registered

agent, David Sherak at 4400 Macarthur Blvd., Suite 900, Newport Beach CA 92660.
                                         1
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 2 of 34




                                        3.

      This Court has subject-matter jurisdiction over this action under 28 U.S.C. §

1332 because complete diversity of citizenship exists and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

                                        4.

      This Court has personal jurisdiction over RPP Products because, in entering

into and performing under the Customer Bill of Rights Agreement (a true and correct

copy attached hereto as Exhibit "A") and pursuant to the Terms and Conditions

included in RPP Products’ invoice (a true and correct copy attached hereto as Exhibit

“B”), RPP Products transacted business in Georgia and benefited from the services

provided by Essential Ingredients.

                                        5.

      Further, pursuant to the agreements evidenced by Exhibits “A” and “B,” RPP

Products consented to the personal jurisdiction of Courts located in the State of

Georgia and waived and agreed not to assert any defenses or claims to the contrary.

                                        6.

      Venue is proper in this Court under 28 U.S.C. § 139l(b)(2) because a

substantial part of the events giving rise to the claim occurred in Lawrenceville,

Georgia, where Essential Ingredients is located.




                                         2
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 3 of 34




                                        7.

      Further, pursuant to the agreements evidenced by Exhibits “A” and “B,”

venue is proper in this Court because RPP Products consented to the venue in the

United States District Court for the Northern District of Georgia, Atlanta Division

and waived and agreed not to assert any defenses or claims to the contrary.

                    FACTS RELATED TO ALL COUNTS

                                        8.

      Plaintiff Essential Ingredients is in the business of raw materials supply and

distribution.

                                        9.

   Defendant RPP Products is in the business of automotive manufacturing and

distribution.

                                        10.

      On or about May 20, 2020, RPP Products opened an account to buy products

on credit from Essential Ingredients, executing an agreement entitled “Customer Bill

of Rights Agreement,” attached hereto as Exhibit “A.”

                                        11.

      Essential Ingredients timely shipped the ordered products for all orders placed

by RPP Products and otherwise fulfilled its contractual obligations to RPP Products.




                                         3
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 4 of 34




                                        12.

       Essential Ingredients invoiced RPP Products on August 13, 2020 for the

amount of $126,720.00 with a due date of September 12, 2020. A true and correct

copy of said invoice is attached hereto as Exhibit "B."

                                        13.

       By Email from RPP Products Financial Controller Karen Dobschutz, to

Essential Ingredients’ Chief Financial Officer, Chris Bissinger, RPP Products

promised to make weekly payments of $5,000 on its outstanding balance: “We are

sending $5k per week.” See the exchange of email communications beginning

October 21, 2020 through January 22, 2021 attached hereto as Exhibit “C.”

                                        14.

       Beginning November 2, 2020 through November 20, 2020, RPP products

made intermittent payments on its outstanding balance totaling $15,000.

                                        15.

       On January 22, 2021, Essential Ingredients received a check issued by RPP

Products for $5,000 dated December 3, 2020. Essential Ingredients attempted to

deposit the check on January 27, 2021, but it was returned with a “refer to maker”

code. A true and correct copy of said returned check is attached hereto as Exhibit

“D.”




                                          4
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 5 of 34




                                         16.

      Essential Ingredients was assessed a Returned Check Fee of $15.00 and sent

RPP Products a Debit Memo showing the additional amount due from RPP to

Essential Ingredients. A true and correct copy of the Debit Memo is attached as

Exhibit “E.”

                                         17.

      Since November 20, 2020, RPP Products has failed to make any additional

payments despite receiving repeated payment demands from Essential Ingredients.

To date, RPP Products continues to fail and refuse to pay the outstanding amount

due Essential Ingredients for said products. A true and correct copy of the Customer

ledger showing all credits and debits is attached as Exhibit “F.”

                                         18.

      Essential Ingredients has fully performed or tendered its performance. No

further performance is due, and all preconditions to Essential Ingredients' recovering

the amounts due have been satisfied.

                                         19.

      Pursuant to Section 2 of the Agreement and Paragraph 2 of the Terms &

Conditions, RPP Products owes interest on the principal debt of $111,735.00 at the

rate of 1.5% per month, which continues to accrue every day.




                                          5
        Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 6 of 34




                                    COUNT I
                                 Suit on Account

                                          20.

      Essential Ingredients hereby repeats and incorporates by referenced herein the

allegations of paragraphs 1 through 19 of this Complaint.

                                          21.

      RPP Products bound itself for all purchases on account by virtue of entering

into the Customer Bill of Rights Agreement, opening an account with Essential

Ingredients, and placing orders for Essential Ingredients’ products, as evidenced by

Exhibits “A,” and “B,” attached hereto.

                                          22.

      Pursuant to the agreements evidenced by Exhibits “A” and “B,” Essential

Ingredients has tendered its full performance and properly invoiced RPP Products

for the amounts due for the Product RPP Products has purchased.

                                          23.

      Since November 2020, RPP Products has failed to pay for products it

purchased on credit from Essential Ingredients.

                                          24.

      RPP Products’ account is past due. There is no just cause for delay, and

judgment should be entered in favor of Essential Ingredients immediately.



                                           6
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 7 of 34




                                         25.

      Pursuant to O.C.G.A. § 7-4-16 and the agreements evidenced by Exhibits “A”

and “B,” Essential Ingredients hereby gives notice to RPP Products that Essential

Ingredients is permitted to recover one and one-half percent (1.5%) per month

interest on the unpaid balance, as this is a commercial account, and Essential

Ingredients intends to pursue collection of such interest.

                                     COUNT II
                                Litigation Expenses

                                         26.

      Essential Ingredients hereby repeats and incorporates by referenced herein the

allegations of paragraphs 1 through 19 of this Complaint.

                                         27.

      RPP Products has been stubbornly litigious and has caused Essential

Ingredients unnecessary trouble and expense by, among other things, refusing to pay

the amounts owed.

                                         28.

      Pursuant to Section 2 of the Agreement and Paragraph 2 of the Terms &

Conditions, RPP Products is required to pay Essential Ingredients’ attorney’s fees

and other collection expenses if RPP Products’ account has been put into collection

for non-payment.



                                          7
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 8 of 34




                                          29.

       When RPP Products failed to pay its outstanding invoices, Essential

Ingredients put its account into collection.

                                          30.

       Essential Ingredients put RPP Products on notice of its intent to put the

account into collection, to collect the amount due, and to charge interest and

attorney’s fees. Nevertheless, RPP Products failed and refused to pay the amount

due.

                                          31.

       The Customer Bill of Rights Agreement and the Terms & Conditions on the

Invoices are enforceable, and Essential Ingredients has satisfied every condition

precedent to enforcement of Section 2 and Paragraph 2, therein.

                                          32.

       Alternatively, RPP Products is liable to Essential Ingredients for its litigation

expenses under O.C.G.A. § 13-6-11. Essential Ingredients has incurred substantial

legal expenses because of RPP Products’ conduct. Accordingly, Essential

Ingredients is entitled to an award of its actual attorney’s fees pursuant to O.C.G.A.

§ 13-6-11.




                                           8
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 9 of 34




                                         33.

      By failing and refusing to pay its debts to Essential Ingredients after repeated

demands, RPP Products has acted in bad faith, been stubbornly litigious, and caused

Essential Ingredients unnecessary trouble and expense.

                                         34.

      To the extent RPP Products claims it has not received notice of Essential

Ingredients’ intent to enforce the contractual provisions relating to attorney’s fees,

Essential Ingredients, by and through its attorneys, hereby notifies Defendant of its

intent to enforce the contractual provisions of the Customer Bill of Rights

Agreement and the Terms & Conditions on the Invoices relative to payment of

attorneys’ fees.

      WHEREFORE, Essential Ingredients prays for judgment against RPP

Products, as follows:

      a) Entering judgment for damages in favor of Essential Ingredients and against

      RPP Products in the principal amount of $111,735.00, together with interest;

      b) Awarding Essential Ingredients its actual attorneys’ fees;

      c) Awarding Essential Ingredients its costs and expenses; and

      d) Awarding Essential Ingredients such other and further relief as the Court

      deems just and proper.


                                          9
        Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 10 of 34




      This 5th day of March, 2021.

                                       FRIEND, HUDAK & HARRIS, LLP
                                         /s/ Michael S. Reeves
                                       MICHAEL S. REEVES
                                       Georgia Bar No. 598375
                                       Ann Keenum
                                       Georgia Bar No. 604288
                                       Attorneys for Essential Ingredients, Inc.

      Three Ravinia Drive, Suite 1700
      Atlanta, Georgia 30346-2117
      (770) 399-9500
      (770) 395-0000 (FAX)
      mreeves@fh2.com
      akeenum@fh2.com


                         CERTIFICATE OF COMPLIANCE

      I hereby certify that this pleading has been prepared in the Times New Roman
14 point font, one of the font and point selections approved by the court in LR 5.1C.

                          FRIEND, HUDAK & HARRIS, LLP
                                 /s/ Michael S. Reeves
                              By: Michael S. Reeves, Esq.
                               Georgia Bar No. 598375
                                  Three Ravinia Drive
                                       Suite 1700
                                   Atlanta, GA 30346
                                     (770) 399-9500
                                   mreeves@fh2.com




                                         10
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 11 of 34




            Exhibit A
         Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 12 of 34




06/19/2020
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 13 of 34




            Exhibit B
                       Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 14 of 34
                                                                                               Page 1 of 2
                                                                                     Invoice Number Invoice Date
                                                                                         292322          8/13/2020
                                                                                        Order Number            Due Date
                                                                                           293774               9/12/2020
2408 Tech Center Parkway
Suite 200
Lawrenceville, GA 30043
PHONE: (770) 831-9010




   Sold To:                                                      Ship To:
   RPP Products, Inc.                                            RPP Products, Inc.
   2756 S. Riverside Avenue                                      2756 S. Riverside Avenue
   Bloomington, CA 92316                                         Bloomington, CA 92316
   United States




    Customer PO Number           Ship Date         Sales Person                             Payment Terms
          25153 L2               8/12/2020        Molly Bishop White                            Net 30
             Ship Via                        Freight                 Tax Code                     Warehouse
        Nationwide Logistics                  Collect                 NOTAX                 Essential Ingredients - CA
          Item Number/Description               Ordered         Shipped Backorder        Unit Price       Per    Extension

NO-CAquaSF1-480-DR 480 LB DRUM                          80.00       80.00           0             3.3000 LB       126,720.00
Carbopol Aqua SF-1 Polymer @ 480 LB
Drum
 Lot Number:         Packages:
 0000050930                44
 0000050929                16
 0000050928                  5
 0000050621                  4
 0000050404                10
 0000046699                  1




Thank you for your business!                       Merchandise         Add On Charges            Tax            Total Due

                                                    126,720.00              0.00                 0.00           126,720.00




      ADDITIONAL LEGALLY-BINDING TERMS AND CONDITIONS ARE SET FORTH ON THE REVERSE SIDE OF THIS INVOICE
                             Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 15 of 34
PLEASE READ THE FOLLOWING CAREFULLY. IT IS A LEGALLY BINDING CONTRACT AND GOVERNS YOUR RIGHTS AND OBLIGATIONS WITH RESPECT TO
PRODUCTS AND SERVICES YOU ORDER FROM US.

BY ORDERING ANY PRODUCTS OR SERVICES FROM ESSENTIAL INGREDIENTS, INC., YOU AGREE, ON BEHALF OF THE PERSON OR ENTITY IDENTIFIED IN
THE ORDER PLACED WITH US AND ON THE REVERSE SIDE OF THIS PAGE, TO BE BOUND BY THIS CUSTOMER BILL OF RIGHTS AGREEMENT
(“AGREEMENT”).

This agreement is between us, Essential Ingredients, Inc., and you, the person or entity identified in the order placed with us and on the reverse side of this
page. It applies to all goods you order or we provide (“products”) and any information, recommendations, or services that we, or any of our employees or
independent contractors, may provide to you (“advice”).
1. Orders and Products. We strive to process orders promptly and precisely. Therefore, we accept your orders for product by an email or fax confirmation
containing all terms of shipment and sale not already stated below. Unless you timely notify us of any error in a confirmation, its terms are binding. We stand
behind our products. If any product is not acceptable to you, for any reason, notify us in writing within ten (10) business days from your receipt and include
a description of the affected product and your reason for rejecting it. Failure to so notify shall constitute acceptance of the products. If you do so notify us,
we will choose one of the following: (1) To replace or issue a credit for (equal to the product price) the product being rejected, so long as it is returned to us
in saleable condition or (2) To repair the product, if possible. In either case we may assess an appropriate restocking fee. All product is shipped F.O.B. our
facility, unless otherwise stated in our confirmation.
2. Payment. In exchange for us providing you products, you agree to pay: (1) The price for products in effect when your order is confirmed (unless otherwise
stated in our confirmation, full payment for each invoice is due on the date of the invoice), (2) All invoices timely and 1.5% per month interest on all invoices
for which payment has not been received by us by the payment due date, (3) All transportation, insurance, shipping cost and taxes relating to products, and
(4) Our collection costs and expenses, including actual attorneys’ fees and arbitration fees, incurred by us or on our behalf if we commence collection
proceedings on any of our invoices.
3. Disclaimer. We strive to partner with suppliers that are committed to quality in all aspects of their products’ manufacture. Some products carry warranties
from their third-party manufacturers that may be transferable to you. SINCE WE DO NOT MANUFACTURE PRODUCTS, WE PROVIDE THEM TO YOU “AS IS,”
DISCLAIMING ANY EXPRESS OR IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.
4. LIMITATION OF LIABILITY. We are committed to our customers. As such, there may be times when we may be liable to you. IN SUCH CASES, WE BOTH
AGREE THAT: (1) OUR LIABILITY SHALL NOT EXCEED THE AMOUNT OF ANY ACTUAL LOSS OR DAMAGE, UP TO THE AGGREGATE AMOUNT YOU HAVE
ACTUALLY PAID US FOR THE PRODUCT OR ADVICE THAT IS THE SUBJECT OF THE CLAIM, REGARDLESS OF THE FORM OF ACTION, INCLUDING
NEGLIGENCE, STRICT LIABILITY, TORT, PRODUCT LIABILITY OR OTHERWISE AND (2) WE SHALL NOT BE LIABLE FOR (A) THIRD PARTY CLAIMS AGAINST
YOU FOR LOSSES OR DAMAGES OR (B) ANY LOST PROFITS OR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES WHATSOEVER, REGARDLESS OF THE FORM OF ACTION. The limits of liability set forth in this paragraph do not apply to the bodily injury to or the
death of any person or our damage to property on your premises caused by us. NEITHER OF US MAY BRING ANY CLAIM AGAINST THE OTHER MORE THAN
ONE (1) YEAR AFTER THE DATE SUCH CAUSE OF ACTION ACCRUES. You may have additional rights under certain laws (such as consumer laws) that do not
allow the exclusion of implied warranties or the exclusion or limitation of certain damages. If these laws apply, our exclusions or limitations may not apply to
you.
5. Advice. On occasion, you may ask for and receive advice from us relating to products, mixtures, formulas, packaging or other topics. Though we strive to
be helpful, we do not warrant advice. In consideration for our providing you advice, you agree (1) To be solely responsible for such advice and any use you
make of it and (2) To release and hold us harmless from and against any and all claims relating to such advice.
6. Disputes. We strive to avoid disputes and litigation. However, sometimes they arise. This paragraph governs their settlement. Before commencing any
action or arbitration, each of us shall refer the dispute to their respective chief executive officer who shall attempt to resolve the dispute in direct discussions
with the other CEO. Each of us consents to the personal jurisdiction of courts located in the State of Georgia, which shall have exclusive jurisdiction over any
legal action arising from or relating to this agreement or otherwise between the parties including, but not limited to, any product or advice. Venue for any
action arising under this agreement shall lie exclusively in the state courts of Gwinnett County Georgia and the United States District Courts for the Northern
District of Georgia, Atlanta Division and each of us waives and agrees not to assert any defenses or claims to the contrary. Each of us waives any right to a
jury in any action involving the other. With respect to any controversy relating to monies due to us under this agreement, you agree that, if we so elect, we
may submit such controversy to binding arbitration in Gwinnett County Georgia to be held in accordance with the current Expedited Commercial Rules of the
American Arbitration Association in a proceeding with a single arbitrator and without any discovery; judgment on any arbitration award may be enforced by
any court of competent jurisdiction. Each of us, as indemnitor, agrees to indemnify and hold the other, as indemnitee, harmless from and against any claims,
costs, damages, expenses (including actual attorney’s fees, arbitration and court costs) or liability incurred by indemnitee resulting from the indemnitor’s
breach of this agreement.
7. General. In the event any term of this agreement is declared invalid or void by any court or tribunal of competent jurisdiction, such term shall be null and
void and shall be deemed severed from this agreement and all remaining terms shall remain in full force and effect. The laws of the state of Georgia will
govern this agreement (without regard to its conflict of laws provisions) and The United States Convention on the International Sale of Goods and the United
Nations Convention on the Formation of Contracts for the International Sales of Goods will not be applied to this agreement. Any delay or nonperformance by
us of any provision of this agreement caused by conditions beyond our control shall not constitute a breach of this agreement by us. This agreement and our
confirmations, constitute the entire agreement and understanding of the parties with respect to the subject matter hereof and any products and are intended
as the final expression in complete and exclusive statement of the terms thereof and regarding all products, superseding all prior and contemporaneous
orders, other contracts, representations, promises, terms and understandings, whether written or oral. This agreement may only be amended or modified
only by a written document signed by both parties, or by a subsequent version issued by us. You may not add to, delete from, or alter the terms of this
agreement without our express written consent and, absent such consent, any additional or different terms (or deletions of terms) proposed by you will be of
no force and effect.
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 16 of 34




            Exhibit C
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 17 of 34




From:                   Chris Bissinger
Sent:                   Wednesday, January 27, 2021 10:18 AM
To:                     Karen Dobschutz; Scot Lamb
Cc:                     Molly Bishop White; Eric Mohlenhoff
Subject:                FW: RPP - Returned Check


Karen / Scot – Check #6850 dated 12/3/2020 (received by Ei on 1/22/2021) was returned today. Reason for return is
“refer to maker”. Can you explain what happened?

Also, did you issue an additional $5k payment last Friday?




                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx




                                                                      1
                    Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 18 of 34




                                                      Eric Mohlenhoff
                                                      Director of Finance
                                                      Phone: 678-730-1676
                                                      www.essentialingredients.com
                                                      100% Employee-Owned



This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx




                                                                     2
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 19 of 34




From:                   Chris Bissinger
Sent:                   Friday, January 22, 2021 12:48 PM
To:                     Karen Dobschutz; Scot Lamb
Cc:                     Eric Mohlenhoff; Jim Franovich; Molly Bishop White
Subject:                RE: Payment Plan for RPP Products


Thanks for the confirmation.

I actually just received word the $5k check mailed last week was received by our accounting staff today.


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Friday, January 22, 2021 12:46 PM
To: Chris Bissinger <cbissinger@essentialingredients.com>; Scot Lamb <slamb@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

[EXTERNAL]

Yes, there is still a check outstanding in transit to you and I will be issuing another one today.

From: Chris Bissinger <cbissinger@essentialingredients.com>
Sent: Friday, January 22, 2021 9:26 AM
To: Karen Dobschutz <kdobschutz@rppproducts.com>; Scot Lamb <slamb@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

Karen – Did you send out the $5,000 check last week? Will another $5,000 check be issued today?

Thanks,
Chris




                                                                      1
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 20 of 34

                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Friday, January 22, 2021 11:57 AM
To: Chris Bissinger <cbissinger@essentialingredients.com>; Scot Lamb <slamb@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

[EXTERNAL]

Hi Chris,

I am changing these payment to checks…it is too hard to get an ACH done. The payments will go out each Friday.

From: Chris Bissinger <cbissinger@essentialingredients.com>
Sent: Friday, January 22, 2021 8:22 AM
To: Karen Dobschutz <kdobschutz@rppproducts.com>; Scot Lamb <slamb@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

Karen / Scot – I would really appreciate an update today as we haven’t received any amounts from RPP this week.

Was the $5,000 check ever mailed? When will the initial recurring ACH be processed and what is the intended amount?

Thanks,
Chris


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Chris Bissinger
Sent: Tuesday, January 19, 2021 11:16 AM
                                                                      2
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 21 of 34

To: 'Karen Dobschutz' <kdobschutz@rppproducts.com>; Scot Lamb <slamb@rppproducts.com>
Subject: RE: Payment Plan for RPP Products

Karen / Scot – Circling back on the below.

Were you able to send the $5,000 check last week? When will the initial ACH be processed this week? What is the
scheduled $$ amount?

Thanks,
Chris


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Thursday, January 14, 2021 7:17 PM
To: Chris Bissinger <cbissinger@essentialingredients.com>; Scot Lamb <slamb@rppproducts.com>
Subject: RE: Payment Plan for RPP Products

[EXTERNAL]

Chris,

I just found that I have been holding a check for $5,000. I have not been out of my house for over a month but will
venture out tomorrow and mail it. We will be starting the auto ACH next week.

From: Chris Bissinger <cbissinger@essentialingredients.com>
Sent: Thursday, January 14, 2021 3:44 PM
To: Scot Lamb <slamb@rppproducts.com>
Cc: Karen Dobschutz <kdobschutz@rppproducts.com>
Subject: RE: Payment Plan for RPP Products

Afternoon, Scot – I’m following up on yesterday’s conversation.

Wondering if you have an update on the auto pay timing, amount, form (check vs EFT), etc?

Thanks,
Chris




                                                                      3
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 22 of 34

                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Chris Bissinger
Sent: Tuesday, January 12, 2021 12:29 PM
To: Scot Lamb <slamb@rppproducts.com>
Subject: FW: Payment Plan for RPP Products

Essential Ingredients electronic payment instructions.



                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Chris Bissinger
Sent: Monday, January 4, 2021 1:28 PM
To: Scot Lamb <slamb@rppproducts.com>
Cc: Kat Terrill <kterrill@rppproducts.com>; Karen Dobschutz <kdobschutz@rppproducts.com>; Eric Mohlenhoff
<emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>; Claudia M. Geist
<cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: FW: Payment Plan for RPP Products

Scot – Happy New Year!

I’m just following up on the below correspondence. Essential has not received a payment from RPP since check #6748
was received on Nov 20th ($5,000).

Can you please provide a payment status update today?

Thanks,
Chris




                                                                      4
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 23 of 34

                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Chris Bissinger
Sent: Friday, December 18, 2020 3:23 PM
To: Scot Lamb <slamb@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>; Daniel
Doan <ddoan@rppproducts.com>; Kat Terrill <kterrill@rppproducts.com>; Karen Dobschutz
<kdobschutz@rppproducts.com>
Subject: RE: Payment Plan for RPP Products

Scot – It was great speaking with you a few weeks ago. Based on our conversation and the message from Karen below, I
was expecting the $5k weekly payments to resume. Unfortunately, that has not happened. The last payment Essential
received from RPP was on Nov 20th.

I would appreciate a payment status update at your earliest convenience. Also, would you be open to submitting
electronic payments going forward? I have attached Essential’s wire and ACH instructions just in case.

Thanks,
Chris


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Friday, December 4, 2020 4:02 PM
To: Kat Terrill <kterrill@rppproducts.com>; Scot Lamb <slamb@rppproducts.com>; Daniel Doan
<ddoan@rppproducts.com>; Chris Bissinger <cbissinger@essentialingredients.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: Re: Payment Plan for RPP Products

[EXTERNAL]


                                                                      5
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 24 of 34
5k

Sent from my Verizon, Samsung Galaxy smartphone
Get Outlook for Android


From: Chris Bissinger <cbissinger@essentialingredients.com>
Sent: Friday, December 4, 2020 12:57:42 PM
To: Karen Dobschutz <kdobschutz@rppproducts.com>; Kat Terrill <kterrill@rppproducts.com>; Scot Lamb
<slamb@rppproducts.com>; Daniel Doan <ddoan@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

For $10 or $15k?


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Friday, December 4, 2020 3:47 PM
To: Chris Bissinger <cbissinger@essentialingredients.com>; Kat Terrill <kterrill@rppproducts.com>; Scot Lamb
<slamb@rppproducts.com>; Daniel Doan <ddoan@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

[EXTERNAL]

We have a check in the mail to you.

From: Chris Bissinger <cbissinger@essentialingredients.com>
Sent: Friday, December 4, 2020 12:20 PM
To: Karen Dobschutz <kdobschutz@rppproducts.com>; Kat Terrill <kterrill@rppproducts.com>; Scot Lamb
<slamb@rppproducts.com>; Daniel Doan <ddoan@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

Karen – Essential has not received a payment from RPP for the past 2 weeks.

Based on your below message, I was expecting to receive $5k payments on a weekly basis until the $112k balance was
settled. Please provide a payment status update.

                                                                      6
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 25 of 34

Thanks,
Chris


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Monday, November 9, 2020 12:35 PM
To: Kat Terrill <kterrill@rppproducts.com>; Scot Lamb <slamb@rppproducts.com>; Daniel Doan
<ddoan@rppproducts.com>; Chris Bissinger <cbissinger@essentialingredients.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: Re: Payment Plan for RPP Products

[EXTERNAL]

We are sending $5k per week. Just sent another check out last week.

Sent from my Verizon, Samsung Galaxy smartphone
Get Outlook for Android


From: Chris Bissinger <cbissinger@essentialingredients.com>
Sent: Monday, November 9, 2020 9:12:46 AM
To: Karen Dobschutz <kdobschutz@rppproducts.com>; Kat Terrill <kterrill@rppproducts.com>; Scot Lamb
<slamb@rppproducts.com>; Daniel Doan <ddoan@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

Karen – I’m following up on my previous message.

Who on your team should we connect with regarding the proposed payment plan?


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx


                                                                      7
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 26 of 34


From: Chris Bissinger
Sent: Wednesday, November 4, 2020 8:31 AM
To: Karen Dobschutz <kdobschutz@rppproducts.com>; Kat Terrill <kterrill@rppproducts.com>; Scot Lamb
<slamb@rppproducts.com>; Daniel Doan <ddoan@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

Karen – We received the $5k payment. Thank you.

Can you now share additional details on your proposed payment plan? I’m available at the number highlighted below if
its easier to discuss live.

Thanks,
Chris


                                                       Chris Bissinger
                                                       CFO
                                                       Phone: 678-551-6818
                                                       Mobile: 770-861-5795
                                                       www.essentialingredients.com
                                                       100% Employee-Owned


 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx



From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Thursday, October 29, 2020 2:44 PM
To: Kat Terrill <kterrill@rppproducts.com>; Chris Bissinger <cbissinger@essentialingredients.com>; Scot Lamb
<slamb@rppproducts.com>; Daniel Doan <ddoan@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

[EXTERNAL]

Hi Chris,

We are sending a $5k check in the mail today to start the payment plan.

From: Kat Terrill <kterrill@rppproducts.com>
Sent: Thursday, October 29, 2020 10:45 AM
To: 'Chris Bissinger' <cbissinger@essentialingredients.com>; Karen Dobschutz <kdobschutz@rppproducts.com>; Scot
Lamb <slamb@rppproducts.com>; Daniel Doan <ddoan@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>
Subject: RE: Payment Plan for RPP Products

I’ve copied Scot & Daniel.

                                                                      8
                     Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 27 of 34


Scot will get back to you – he is off on Thursday’s.

Thank you
Kat

From: Chris Bissinger <cbissinger@essentialingredients.com>
Sent: Thursday, October 29, 2020 10:23 AM
To: Karen Dobschutz <kdobschutz@rppproducts.com>
Cc: Eric Mohlenhoff <emohlenhoff@essentialingredients.com>; Jim Franovich <jfranovich@essentialingredients.com>;
Claudia M. Geist <cgeist@essentialingredients.com>; Molly Bishop White <mwhite@essentialingredients.com>; Kat
Terrill <kterrill@rppproducts.com>
Subject: RE: Payment Plan for RPP Products

Hi Karen – My name is Chris Bissinger and I am CFO at Essential Ingredients.

I would like to hear more about your proposed payment plan. What’s a good time and number to reach you to discuss?


                                                      Chris Bissinger
                                                      CFO
                                                      Phone: 678-551-6818
                                                      Mobile: 770-861-5795
                                                      www.essentialingredients.com
                                                      100% Employee-Owned




 This message, including any information in this message and any attached files, is intended only for the person(s) or entity to which it is
 addressed. Follow this link for further important information: http://www.essentialingredients.com/emaildisclaimer.aspx




From: Karen Dobschutz <kdobschutz@rppproducts.com>
Sent: Wednesday, October 21, 2020 10:05 PM
To: Claudia M. Geist <cgeist@essentialingredients.com>
Subject: Payment Plan for RPP Products

[EXTERNAL]

Hi Claudia,

Just wanted to let you know that we are working on a payment plan for your invoice.

Sent from my Verizon, Samsung Galaxy smartphone
Get Outlook for Android


                                                                      9
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 28 of 34




            Exhibit D
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 29 of 34
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 30 of 34




            Exhibit E
                           Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 31 of 34
                                                                                                       Page 1 of 1
                                                                                          DATE              NUMBER
                                                                                        1/27/2021           302011
                                                                                      DATE SHIPPED      ASSOCIATED NO.
                                                                                        8/12/2020         Inv # 292322
2408 Tech Center Parkway
Suite 200
Lawrenceville, GA 30043
PHONE: (770) 831-9010
                                                      DEBIT MEMO

   Sold To:                                                       Ship To:
   RPP Products, Inc.                                             RPP Products, Inc.
   2756 S. Riverside Avenue                                       2756 S. Riverside Avenue
   Bloomington, CA 92316                                          Bloomington, CA 92316
   United States                                                  United States



   CUSTOMER PO NUMBER               Order Number               SHIPPED VIA          SALES AGENT               TERMS
        25153 L2                       293774                                     Molly Bishop White      Cash In Advance
    UNITS           PACKAGE                    DESCRIPTION                   TOTAL QUANTITY UNIT PRICE           AMOUNT



                                         Bank fees for returned check 6850                                           15.00
                                                             AMOUNT DUE
                                  Bank fees for returned check 6850




Thank you for your business!                                                                 TOTAL                      15.00


                                                                                               PAY THIS AMOUNT
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 32 of 34




            Exhibit F
                       Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 33 of 34
2408 Tech Center Parkway                                                                                 DATE
Suite 200
                                                                                                      02/26/2021
Lawrenceville, GA 30043
PHONE: (770) 831-9010                                                                               CUSTOMER NO.
                                                                                                        18941




                                                     STATEMENT
   BILLING ADDRESS                                            REMIT TO

   RPP Products, Inc.                                         Essential Ingredients, Inc
   2756 S. Riverside Avenue                                   2408 Tech Center Parkway
   Bloomington, CA 92316                                      Suite 200
   United States                                              Lawrenceville, GA 30043




  REFERENCE NO.     REF. DATE     CUST. PO NO.   CURRENT       OVER 30            OVER 60        DUE DATE         TOTAL

  IN      292322      8/13/2020 25153 L2                                            126,720.00    9/12/2020        126,720.00

  CHECK      6643     11/2/2020                                                                                     -5,000.00

   CHECK 6696        11/13/2020                                                                                     -5,000.00
   CHECK 6748        11/20/2020                                                                                     -5,000.00
   DM   302011       1/27/2021                                                                                         15.00




                                                 CURRENT       +30 DAYS          +60 DAYS                       TOTAL DUE
                                                       0.00              0.00     111,735.00
                                                                                                                  111,735.00
Case 1:21-cv-00950-CC Document 1 Filed 03/05/21 Page 34 of 34
